Citation Nr: 1101966	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  09-32 957	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, to include headaches and vertigo.

2.  Entitlement to service connection for an acquired eye 
disorder.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  Jurisdiction over the veteran's case was subsequently 
transferred to the Newark RO.

In August 2010, the Veteran testified at a videoconference Board 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is associated with the claims folder.

The RO previously denied claims of service connection for head 
injury, headaches, and defective vision.  The scope of the 
present claims, however, is much broader than the prior claims 
because the evidence now shows a diagnosis of headaches, mild 
cognitive impairment, right eye cataract, left eye pseudophakia, 
suspected glaucoma, and choroidal nevus.  As such, the claims on 
appeal are new claims rather than petitions to reopen the prior 
claims.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

The Veteran seeks entitlement to service connection for residuals 
of a head injury, to include headaches and vertigo, and 
entitlement to service connection for an acquired eye disorder.  
The Veteran contends that while serving aboard the U.S.S. 
Panamint he suffered head trauma when he was struck by a 55 
gallon drum, was knocked unconscious for two days, and awoke in 
sick bay.

The Veteran's service personnel records reveal that the Veteran 
served aboard the U.S.S. Panamint from October 1944 to May 1946.  
The Veteran has reported that he participated in combat while 
aboard the U.S.S. Panamint during the invasion of Okinawa.  The 
Board notes that the invasion of Okinawa occurred during the 
Veteran's period of service on the U.S.S. Panamint.  The Board 
notes that the United States Court of Appeals for Veterans Claims 
(Court) has held that the Board's determination on the question 
of combat status must be made consistent with the equipoise 
standard of 38 U.S.C.A. § 5107(b).  See Sizemore v. Principi, 18 
Vet. App. 264, 276 (2004).  Therefore, as the evidence is in 
equipoise, giving the Veteran the benefit of the doubt the Board 
finds that the Veteran served in combat.

In his testimony at the hearing on appeal, the Veteran reported 
that since separation from service he has received treatment at 
the VA Medical Centers (VAMCs) in Manhattan, New York; Albany, 
New York; East Orange, New Jersey; Philadelphia, Pennsylvania; 
and Bricktown, New Jersey.  He has also indicated that he has 
received treatment at the James C. Howard Community Based 
Outpatient Clinic and Brick Community Outpatient Clinic.  The 
Veteran further reports that he has been treated privately by 
Drs. D. and W.  Review of the claims file reveals a VA treatment 
note date in October 2007.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the records 
are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 
2002); 38 C.F.R. § 3.159(c)(1) (2010).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents are 
thus constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  As such, an attempt must be made to obtain 
and associate with the claims file all VA clinical records 
pertaining to the Veteran's treatment since separation from 
service.

In April 2009 the Veteran was afforded a VA Compensation and 
Pension (C&P) eye.  After physical examination the Veteran was 
diagnosed with right eye cataract, pseudophakia of the left eye, 
suspected glaucoma, and choroidal nevus.  However, the examiner 
did not render any opinion regarding the etiology of these 
conditions.

In May 2009 the Veteran was afforded a VA C&P traumatic brain 
injury examination.  The Veteran reported that he was knocked 
unconscious for more than 24 hours after being hit in the head 
with an oil drum.  The Veteran indicated that within a year after 
separation from service he began to have pressure headaches.  
After examination the Veteran was diagnosed with headaches and 
mild cognitive impairment.  However, the examiner did not render 
an opinion regarding the etiology of the Veteran's disorders.

The Board notes that once VA undertakes the effort to provide an 
examination when developing a service-connection claim, even if 
not statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  As such, the Board has no discretion and must remand the 
claims.

Finally the Board observes that the RO has not, to date, 
considered the application of 38 U.S.C.A. § 1154(b) (West 2002) 
or 38 C.F.R. § 3.304(d) (2010).  In light of the Veteran's combat 
service while aboard the U.S.S. Panamint, in reconsidering the 
issues, the RO must specifically consider that law and 
regulation.  See Dambach v. Gober, 223 F.3d 1376, 1380 (Fed. Cir. 
2000).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Attempt to obtain and associate with 
the claims file all VA medical records 
pertaining to the Veteran, including those 
from the VAMCs in Manhattan, New York; 
Albany, New York; East Orange, New Jersey; 
and Philadephia, New Jersey; and from the 
James C. Howard Community Based Outpatient 
Clinic and the Brick Community Outpatient 
Clinic.

2.  After obtaining any necessary 
authorizations from the Veteran, attempt to 
obtain and associate with the claims file 
records of his treatment by Drs. D. and W.  
Any additional pertinent records identified 
by the Veteran during the course of the 
remand should also be obtained, following 
the receipt of any necessary authorizations 
from the Veteran, and associated with the 
claims file.

3.  Thereafter, arrange for the Veteran to 
undergo an appropriate VA examination(s) to 
determine the nature, extent, onset and 
etiology of any residuals of a head injury 
and/or acquired eye disorder found to be 
present.  The claims folder should be made 
available to and reviewed by the examiner.  
All indicated studies should be performed 
and all findings should be reported in 
detail.  The examiner(s) should comment on 
the Veteran's report regarding the onset 
and continuity of symptomatology and opine 
as to whether it is at least as likely as 
not that any residuals of a head injury 
and/or acquired eye disorder found to be 
present are related to or had their onset 
during service, and particularly, to his 
report of head trauma.  The rationale for 
all opinions expressed should be provided 
in a legible report.  

4.  Then readjudicate the appeal.  In doing 
so, the AMC must specifically consider 38 
U.S.C.A. § 1154(b) and 38 C.F.R. § 
3.304(d).  If entitlement remains denied 
for any claim, the Veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

